                       UNITED STATES DISTRICT COURT
                          DISTRICT OF PUERTO RICO

WILMA GÁNDARA-GORRITZ,

     Appellant,

                  v.                       Civil No. 19-1590 (FAB)

SCOTIABANK DE PUERTO RICO,

     Appellee.


                          MEMORANDUM AND ORDER

BESOSA, District Judge.

     Appellant    Wanda    Gándara-Gorritz    (“Gándara”)   appeals   the

United States Bankruptcy Court for the District of Puerto Rico

(“bankruptcy court”)’s order denying the reconsideration of its

sua sponte decision to dismiss Gándara’s bankruptcy case.       (Docket

No. 9.)   Appellee Scotiabank de Puerto Rico (“Scotiabank”) opposes

Gándara’s appeal.       (Docket No. 10.)     For the reasons set forth

below, the Court AFFIRMS the bankruptcy court’s decision.

I.   Background

     On September 18, 2018, Gándara filed a chapter 13 plan in the

bankruptcy court.      (Bankr. Docket No. 21.)    On November 2, 2018,

the bankruptcy court scheduled Gándara’s confirmation hearing for

April 2019.      (Bankr. Docket No. 36.)        On April 3, 2019, the

bankruptcy court denied confirmation of Gándara’s chapter 13 plan

because of her “failure to appear” and the “trustee’s unfavorable

report,” which had been filed on March 26, 2019.        (Bankr. Docket
Civil No. 19-1590 (FAB)                                                  2

Nos. 63 and 65.)          The bankruptcy court notified Gándara that

pursuant to Puerto Rico Local Bankruptcy Rule 3015-3(g) (“Rule

3015-3(g)”):

     [T]he court may dismiss the case, unless within fourteen
     (14) days after denial of confirmation: (A) the debtor
     filed an amended plan; (B) the debtor moves to convert
     the case to another chapter of the Bankruptcy Code; (C)
     the debtor requests the court to alter or amend the order
     denying confirmation pursuant to Fed. R. Bankr. P. 9023
     stating with particularity how the issues that prevented
     confirmation of the proposed plan have been resolved
     with the trustee and/or the objecting creditor; or (D)
     the court orders otherwise.

P.R. Loc. Bankr. R. 3015-3(g).

     Because Gándara failed to take any action pursuant to Rule

3015-3(g) during the fourteen-day period, the bankruptcy court

dismissed her case sua sponte on May 7, 2019.             (Bankr. Docket

No. 70.)       On   May    8,   2019,   Gándara   filed   a   motion   for

reconsideration of the bankruptcy court’s dismissal.              (Bankr.

Docket No. 71.)     The bankruptcy court denied Gándara’s motion “for

the reasons in the opposition filed by Scotiabank, which the

[bankruptcy] court adopt[ed],” on June 4, 2019.           (Bankr. Docket

Nos. 73 and 76.)

     On June 16, 2019, Gándara filed a notice of appeal contesting

the bankruptcy court’s denial of her motion for reconsideration.

(Bankr. Docket No. 82.) Gándara contends that the bankruptcy court

(1) “erred in allowing Scotiabank [] to have standing to file a
Civil No. 19-1590 (FAB)                                                     3

Proof of Claim when said party had no claim whatsoever because its

claim was time-barred;” (2) “erred in not allowing a reasonable

time extension . . . to reply to Scotiabank [] . . . due to

undersigned health issues;” and (3) “erred in not making statements

of facts and considerations of law in granting Scotiabank’s Motion

to Dismiss.”    (Docket No. 9 at p. 6.)       The Court disagrees.

II.   Jurisdiction

      Because   the   bankruptcy    court’s     sua   sponte   dismissal   of

Gándara’s case and denial of her motion of reconsideration are

final orders, this Court has jurisdiction to hear her appeal

pursuant to 28 U.S.C. § 158(a).            28 U.S.C. § 158(a); In re

Witkowski, 523 B.R. 300, 305 (B.A.P. 1st Cir. 2014) (internal

quotation marks and citations omitted) (“An order dismissing a

chapter 13 case is a final, appealable order.             An order denying

reconsideration is final if the underlying order is final and

together the orders end the litigation on the merits.”).

III. Standard of Review

      The Court reviews “a bankruptcy court’s decision to dismiss

a chapter 13 case for abuse of discretion.”           In re Witkowski, 523

B.R. at 305 (citing Howard v. Lexington Invs., Inc., 284 F.3d 320,

322 (1st Cir. 2002)).      “A bankruptcy court’s order dismissing a

debtor’s   case   should    be     overturned    only    if    the   debtor[]

establish[es] that the bankruptcy court committed a clear abuse of
Civil No. 19-1590 (FAB)                                           4

discretion.”     In re Roberts, 279 B.R. 396, 399 (B.A.P. 1st Cir.

2000), aff’d, 279 F.3d 91 (1st Cir. 2002) (citation omitted).     A

decision to deny a motion for reconsideration is reviewed for abuse

of discretion.     In re Witkowski, 523 B.R. at 305 (citing Ruiz-

Rivera v. Pfizer Pharm., LLC, 521 F.3d 76, 81 (1st Cir. 2008)).

      “An abuse of discretion occurs when the trial court ignores

a material factor deserving significant weight, relied upon an

improper factor, or assesses all proper and no improper factors,

but makes a serious mistake in weighing them.”      In re Jackson,

No. 13-01064-MSH, 2017 WL 3822869, at *14 (B.A.P. 1st Cir. Aug. 23,

2017) (internal quotation marks omitted) (quoting In re Stewart,

No. MB 12-017, 2012 WL 5189048, at *5 (B.A.P. 1st Cir. Oct. 18,

2012)).   “The appellant carries the burden of showing an abuse of

discretion—and the burden is a heavy one.” Id. (internal quotation

marks omitted) (quoting Thibeault v. Square D Co., 960 F.2d 239,

242 (1st Cir. 1992)).

IV.   Discussion

      Gándara’s contentions are unavailing because she fails to

demonstrate any abuse of discretion by the bankruptcy court.    See

In re Jackson, No. 13-01064-MSH, 2017 WL 3822869, at *14 (citation

omitted).      Gándara does not allege that the bankruptcy court

“ignore[d] a material factor deserving significant weight” or

“relied upon an improper factor,” nor does she allege that the
Civil No. 19-1590 (FAB)                                           5

bankruptcy court “assesse[d] all proper and no improper factors,

but ma[de] a serious mistake in weighing them.”   See id.; Docket

No. 9.   While Gándara may disagree with the bankruptcy court’s

decision to deny her motion for reconsideration, her arguments do

not satisfy the heavy burden required for this Court to reverse

the bankruptcy court’s order.   See id.   Moreover, “[a] proof of

claim executed and filed in accordance with [the Federal Rules of

Bankruptcy Procedure] shall constitute prima facie evidence of the

validity and amount of the claim.”    Fed. R. Bankr. P. 3001(f).

“The presumption of validity remains until the objector introduces

evidence sufficient to rebut the prima facie case.”   In re Gracey,

79 B.R. 597, 601 (Bankr. E.D. Pa. 1987) (citations omitted). There

is no record that Gándara introduced sufficient evidence before

the bankruptcy court to rebut Scotiabank’s prima facie claim.

V.   Conclusion

     For the reasons set forth above, the bankruptcy court’s order

denying the reconsideration of its sua sponte decision to dismiss

Gándara’s bankruptcy case is AFFIRMED.

     Judgment shall be entered accordingly.

     IT IS SO ORDERED.

     San Juan, Puerto Rico, September 6, 2019.

                                   s/ Francisco A. Besosa
                                   FRANCISCO A. BESOSA
                                   UNITED STATES DISTRICT JUDGE
